DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, claim 1 recites that the nonwoven has sufficient strength to be handled alone.  It is unclear what the scope of the claim necessarily entails, as the limitation is subjective and qualitative.  For example, it is unclear what strength would sufficient as compared to not sufficient.
Additionally, the claim recites that the fabric includes fibers that contain a polymer having a Tg of greater than or equal to 50°C as a main component without performing a post processing.  The claim already recites the fabric comprising fibers comprising a polymer having a transition temperature of greater than or equal to 50°C as a main component.  It is unclear if the 
Additionally, it is unclear if the limitation “without performing a post processing” is directed to the fiber that contains a polymer as claimed, or if the limitation is directed to the nonwoven fabric.  
Additionally, it is unclear what “post processing” necessarily entails.  For example, although “post processing” is recited in the specification, the specification merely gives examples of post processing, such as emboss processing, calender processing or spunlace processing, without setting forth any parameters or properties associated with the processes.  
Additionally, it is unclear at what point a process is a “post process,” as it is unclear if one of the processes, such as set forth above, could occur during the formation of the nonwoven without being considered “post processing.”  For example, since the fibers are fused, which requires heating of the fibers, it is unclear how the process of fusing the fibers as claimed is distinguished from post processing, which similarly could include heating of the fibers.  Note that Applicants’ specification does not appear to define “post processing.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent).
2 (Id., paragraphs 0025, 0026).  Note that the thicknesses and basis weights disclosed by Sasaki equal densities within the claimed range.  Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment (Id., paragraphs 0008, 0031).  Sasaki teaches that a high fusion temperature results in decomposing a polymer during fusion (Id., paragraph 0017).
Regarding the claimed proportion of parts with a density exceeding 0.4 g/cm3 and the claimed fiber fusion ratio, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment.  Additionally, Sasaki teaches a substantially similar and overlapping density, and vertical strength as claimed.  Therefore, the resulting fabric comprises a substantially similar structure and properties as claimed.  Additionally, since Sasaki suggests thermally fusing some of the fibers and the desirable properties resulting from the fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the amount of bonding, including the average area of the parts fused, such as within the claimed ranges, motivated by the desire of forming a conventional fabric which 
Note that once formed, the nonwoven fabric of Sasaki would appear to inherently have sufficient strength to be handled alone, as the fabric comprises a substantially similar structure and composition as claimed.  Additionally, amorphous polyetherimide fibers are present and therefore the fibers that contain a polymer as claimed are present.  Additionally, since it is unclear what the limitation directed to post processing necessarily entails, since Sasaki teaches fusing some of the fibers, the fusing of the fibers does not appear to be formed post process. 

Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent) in view of US Pub. No. 2010/0317248 to Chang.
Regarding claims 1-4, Sasaki appears to render obvious the claimed fiber fusion ratio.  Alternatively, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment, wherein the fabric comprises a substantially similar and overlapping density, and vertical strength as claimed.  
Additionally, Chang teaches fabrics including a low-melting fiber and a flame retardant fiber (Chang, Abstract, paragraphs 0012-0020).  Chang teaches that “fabrics” refers to all fabrics including non-woven fabrics and laminated fabrics and webs (Id., paragraph 0030).  Chang teaches that the low-melting fiber has a fusion rate of 30 to 100% (Id., paragraph 0012), wherein the fusion rate is a measure of the stiffness or shape stability of the fabric imparted when the low-melting fiber is fused to the other fiber (Id., paragraph 0038).  Chang teaches that the fabric 
Although Chang primarily teaches woven fabrics, Chang also clearly indicates that “fabrics” include non-woven fabrics, laminated fabrics and webs.  Therefore, one of ordinary skill would clearly associate the structure and benefits set forth in Chang with such fabrics.  Additionally, Chang establishes that the fiber fusion rate, including rates that overlap with the claimed ranges, predictably influence the stiffness or shape stability of the fabric, which includes uses where the fabric comprises flame retardant fibers and properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the fiber fusion rate of the fibers, as taught by Chang, including the average area of the parts fused, such as within the claimed ranges, motivated by the desire of forming a conventional fabric which comprises a fiber fusion rate known in the art as being predictably suitable for fabrics, where physical properties, shape stability, inherent flexibility, and capability of being rolled are desired.

Response to Arguments
Applicants’ arguments filed November 4, 2020, have been fully considered but they are not persuasive. Applicants argue that, as shown in the examples in Table 1, the nonwoven fabric of the present invention is excellent in handleability in spite of having a low density, and that the experimental data in at least Tables 1 and 2, clearly illustrate substantial benefits flowing from the claimed invention. Examiner respectfully disagrees.  Regarding excellent handleability, the examples in Table 1 do not appear to distinguish the claimed invention from the invention of 
Additionally, although Applicants argue unexpected results, it is unclear exactly what results are unexpected, as Applicants only appear to be arguing excellence in handleability, whereas the claim only requires sufficient strength to be handled alone.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786